Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive with respect to the instant amendment, see Applicant’s comments, pages 10-13 (claim 1).  However, a new ground of rejection is entered as teaching the pertinent function of obtaining measurements after positioning an actuator to a first direction, infra claim 1 analysis. Applicant’s instant amendment to claim 1 necessitated a new ground of rejection.
In response to Applicant’s traversal of the Examiner’s rationale to combine Drees and Browne, the Examiner respectfully submits the expanded rationale, infra 103 Analysis, goes beyond Applicant’s assertion the language is an “adaptation of the claim language.”
  Applicant states the “Office Action has pointed to no portion of Drees that discloses determining a position of a drive device, determining a power consumption of a motor, identifying an installation error based on the position and the power consumption, and transmitting to a remote device based on the installation error.” 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Brown teaches determining motor power consumption at multiple actuator positions for fault determination (0152 e.g. “The nominal motor current can be defined as the average motor current 560 while equipment 1302 is moving between positions. Similarly, the nominal motor torque can be defined as the average torque applied to equipment 1302 while equipment 1302 is moving between positions. Failure predictor 1318 can calculate the motor torque based on measurements of the motor current or can receive the motor torque as an output from actuator 500.”
Drees teaches driving the actuator to multiple positions and measuring motor current (0088 e.g. “For example, motor current sensor 618 may be configured to measure the electric current provided to BLDC motor 628. Motor current sensor 618 may generate a feedback signal indicating the motor current 620 and may provide this signal to main actuator controller 632 within processing circuit 608.”, see also 0093 e.g. “For example, internal actuator data 614 may include the sensed motor current 620, a measured or calculated motor torque, the actuator position or speed, configuration parameters, end stop locations, stroke length parameters, commissioning data, equipment model data, firmware versions, software versions, time series data, a cumulative number of stop/start commands, a total distance traveled, an amount of time required to open/close equipment 604 (e.g., a valve), or any other type of data used or stored internally within actuator 602.”)
Accordingly, the application of Drees and Browne provides a means for determining an actuator fault based on power draw of the actuator over multiple positions when compared to a nominal current draw over multiple positions.
   The claim language “based on the position and power consumption” does not distinguish whether a fault is identified for each of the position and power, or whether the fault is identified for a power consumption over multiple positions compared to a nominal power consumption.  The language “based on” does not elaborate upon how the fault is determined for each of the position and power.  
 Alternative Analysis for Discussion Purposes Only:
                  Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable  over Drees (PG/PUB 20180238577) in view over Eisenbeis (PG/PUB 20150149100).
As per claim 9, Drees teaches an actuator for controlling a flow regulation device but does not expressly teach determining a power consumption of a motor and determining an installation error using an actuator device based on position and power consumption.   Eisenbeis teaches determining an installation error using motor power consumption and position as described below. Drees teaches the actuator comprising: 
a drive device coupled to the flow regulation device; a motor coupled to the drive device and operable to move the drive device (Drees, Figure 7, ABSTRACT)
      a processing circuit (Drees, Figure 7) configured to: 
     determine a position of the drive device (Drees, 0091) 
      determine a power consumption of the motor (Eisenbeis, Figures 3-5, ABSTRACT, 0024, 0030, 0036 e.g. see comparison of motor current at either open or closed position to determine an actuator failure, see also Figures 6-7 for associating motor current at various positions)
     identify an installation error associated with at least one of the actuator or the flow regulation device based on the position and the power consumption (Drees, 0008, 0011-12, 0117, 0120, 0123, Figure 7 -706, 714, 724, 726, see also Figure 6-806, 614, see also Eisenbeis, Figures 6-7 for determining actuator failure corresponding to motor current vs. positions)
     automatically transmit a message to a remote device based on identifying the installation error detection event ((Drees, 0008, 0011-12, 0099, 0117, 0120, 0123)
   Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art applying the teachings of Drees and Eisenbeis would achieve an expected and predictable result comprising identify an installation error associated with at least one of the actuator and the flow regulation device based on the position and the power consumption.  One of ordinary skill in the art would be motivated to apply the teachings of Eisenbeis for determining equipment failure, ABSTRACT, 0001-0006.

As per claim 10, Drees, as modified, teaches the actuator of Claim 9, wherein the processing circuit is further configured to: identify the installation error based on the power consumption of the motor being lower than a predetermined threshold (Eisnebeis, Figure 7-726), wherein the predetermined threshold is based on the position of the drive device (Figure 7-704,712, Figure 6), and wherein the installation error corresponds to slipping of the drive device relative to the flow regulation device (Eisenbeis, Figure 7-726, 722, Figure 6-616)

As per claim 11, Drees, in combination with Eisenbeis, taches the actuator of Claim 9, wherein the processing circuit is further configured to:
identify the installation error based on the power consumption of the motor being greater than a predetermined threshold, wherein the predetermined threshold is based on the position of the drive device (Eisenbeis, 0030-36, Figures 3-5 e.g. see threshold comparison, see also Figures 6-7)

As per claim 12, Eisenbeis teaches the actuator of Claim 11, wherein the installation error corresponds to over-tightening of the actuator relative to the flow regulation device (Figure 7-722 e.g. excess trim friction. As interpreted, friction reads on “over-tightening” because the effect is to “make or become tighter” via increased resistance)

As per claim 14, Drees teaches the actuator of Claim 9, wherein the processing circuit if further configured to move the flow regulation device to a predetermined position based on identification of the installation error (0012) 
As per claim 15, Drees teaches the actuator of Claim 14, wherein the predetermined position is based on at least one of an installation location of the actuator and a type of the flow regulation device (0012, 0046, 0079-80)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable rejected under 35 U.S.C. 103 as being unpatentable over Drees (PG/PUB 20180238577) in view over Eisenbeis (PG/PUB 20150149100) in view over Fischman et al. (PG/PUB 20050144151)
As per claim 13, Drees teaches the actuator of Claim 9, but does not expressly describe wherein the installation error detection event cannot automatically be determined.  Fishman et al. teaches the aforementioned limitation as described below.
    wherein the processing circuit is further configured to: determine that the installation error detection event cannot be corrected automatically (Fischman,, Figure 3)
     identify a tool usable to correct the installation error detection event (Drees, 0008, see identification of a motor for driving a position as part of a resolution, see also Fischman, 0043-47)
     transmit a message to a remote device identifying the tool (Fischman, 0043-45)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Drees to the Fischman et al. would achieve an expected and predictable result of determining a response action for fault remediation is successful or not, and if not, then continue to implement a responsive measure.  Drees teaches transmitting a fault message to a processing circuit from which said processing circuit controls an identified tool/motor for fault resolution, and where Fischman teaches iteratively implementing actions upon determining whether a fault resolution was successful.  One of ordinary skill in the art would be motivated to apply Fischman for isolating root causes of problems, see ABSTRACT




Claim Objections
Claim 9 is objected with respect to the installation error associated with at least one of the actuator or flow regulation device.  Clarification is requested as to whether “association” refers to a direct or indirect association (e.g. a failure of the actuator would indicate an associated failure of the valve because of the operative effect on valve flow).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitation comprising:
determine an installation error detection event associated with at least one of the actuator or the flow regulation device based on the first measurement and the second measurement
      The limitations, but for the recitation of generic computing components, encompasses a mental process because the determination of an error based on actuator measurements involves a relative comparison of values.  
       This judicial exception is not integrated into a practical application because the actuator, device, motor, and processing circuitry, respectively, generally link the abstract idea to the field of actuators while providing mere instructions to apply the abstract idea.  
      The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation encompassing receiving and transmitting represent insignificant extra-solution activity, see MPEP 2106.05(d)(ii).
     Claims 2-8 and 16-20 are rejected under the same rationale as claim 1.  Claims 9-15 are not rejected pending clarification of the 35 USC 101 rejection because the 35 USC 101 would constitute a new ground of rejection for claims 9-15 not necessitated by amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (PG/PUB 20180238577) in view over Brownie et al. (PG/PUB 20170293293) in view over Noboa (PG/PUB 20200072373).

As per claim 1, Drees teaches an actuator for controlling a flow regulation device, the actuator comprising: 
a drive device coupled to the flow regulation device (0008, see actuator)
a motor coupled to the drive device and operable to move the drive device (0008, see actuator motor); and a processing circuit configured to: 
receive a first measurement of a characteristic (0005, 0008, 0011, 0076-77, 0091, 0120 e.g. see receiving at least a temperature measurement)
control the actuator to reposition the flow regulation device in a first direction (0120, ABSTRACT e.g. see driving actuator to multiple positions)
; and 
determine an installation error detection event associated with at least one of the actuator and the flow regulation device based on the first measurement and (0008, 0011-12, 0117, 0120, 0123 e.g. see determining actuator fault based on a first temperature measurement)
 transmit, after determining the installation error detection event, a set of stored operational data obtained over a time period, the time period including the installation error detection event (0008, 0099, 0120 e.g. see transmitting fault status to an external network as reading on transmit a set of stored operational data obtained over a time period, where the installation error detection event is interpreted as an actuator fault status)
Drees does not expressly teach the bolded limitations as described below; however, Browne teaches receiving a second measurement of a characteristic and determining in installation error based on the first and second measurement characteristic; and Noboa e al. teaches a second measurement after positioning the actuator to the first direction.
receive a second measurement of the characteristic after repositioning the flow regulation device in the first direction (Noboa, 0006, 0025 e.g. see performing second position and second flow measurements after positioning the actuator to a first position, namely comparing a measurement to a set-point value to determine an installation error)
determine an installation error detection event associated with at least one of the actuator and the flow regulation device based on the first measurement (Drees, 0008, 0011-12, 0094, 0117, 0120, 0123 e.g. see determining actuator failure based in part using temperature, albeit a second value of temperature at a second position is not utilized ) and the second measurement (Browne, e.g. see extrapolating using first and second measurements for failure prediction, (0045, 0153, 0163, 0192.  As applied below, a second temperature value is acquired after positioning the actuator to a set-point position, where the second temperature value is compared to a first temperature value. These values, when trended together via a comparison, provide an indication of an abnormal temperature from which an actuator failure is determined)
Accordingly, one of ordinary skill in the art applying the teachings of Drees, Brownie et al., and Noboa would achieve an expected and predictable result of determining an installation error event based on first and second measurements after positioning the actuator to a first direction.  One of ordinary skill in the art using multiple sensor measurements and upon which to extrapolate a fault in light of utilizing a sensor to obtain at least a flow measurement for determining a fault would realize an improved invention via implementing means to predict a failure, as described by Brownie et al., 0025-26.  Dreess, Browne, and Nobia are in the field of HVAC systems and are reasonably pertinent to the problem of identifying actuator faults via position, flow, and temperature analysis. The application of Nobia, namely performing a second measurement after positioning an actuator, to the teachings of Drees, namely acquiring temperature at an actuator position, to the teachings of Browne, namely determining an actuator failure based on trending first and second measurement values, would achieve an improved invention via using at least temperature to determine actuator failure.  Drees, Browne, and Nobia 0115, 0141, 0072, respective, teach the use of obtaining time series data.  One of ordinary skill in the art would be motivated to continuously measure at least temperature, position, and flow at multiple positions to identify actuator faults based on continuous, real time monitoring.   
As per claim 2, Drees teaches the actuator of Claim 1, wherein the processing circuit is further configured to update a control program usable by the processing circuit to control operation of the actuator based on the determined installation error detection event (0008, 0012, 0086, see application of fault resolution implemented via a program)
As per claim 3, Brownie et al. teaches the actuator of Claim 1, wherein the processing circuit is further configured to predict one or more faults in the actuator based on outputs from a control model, the control model configured to receive and process historical data relating to the actuator (0045, 0153, 0163, 0192)
As per claim 4, Drees teaches the actuator of Claim 2, wherein updating the control program comprises modifying a control polarity to address the installation error detection event  (0012)
As per claim 5, Drees teaches the actuator of Claim 1, wherein the characteristic is a temperature of a fluid and the characteristic is a position of the drive device (0011, see also Brownie, 0004)
As per claim 6, Drees teaches the actuator of Claim 1, wherein the processing circuit is further configured to transmit a notification signal indicating the installation error detection event  (0099, 0120)
As per claim 7, Drees teaches the actuator of Claim 1, wherein the flow regulation device is a valve assembly for controlling a flow of a fluid; and wherein the fluid is water, air, natural gas, steam, or multiple phase fluids for serving thermal energy loads of an flow regulation system (ABSTRACT, Figure 7-702)


As per claim 16, Drees teaches a method of operating an actuator in a flow regulation system, the method comprising:
receiving a first temperature measurement of a fluid (0011)
controlling an actuator to reposition a flow regulation device (0032, 0088)
receiving 
identifying an installation error detection event associated with at least one of the actuator and the flow regulation device based on the first temperature measurement and the 
modifying a control program of the actuator based on identifying the installation error detection event (0011-12, see application of resolution)
transmitting, after identifying the installation error detection event, a set of stored operational data obtained over a time period, the time period including the installation error detection event (0099)
Drees does not expressly teach the bolded limitations as described below; however, Browne teaches receiving a second measurement of a characteristic and determining in installation error based on the first and second measurement characteristic; and Noboa e al. teaches a second measurement after positioning the actuator to the first direction; and Drees teaches at least one temperature measurement
receive a second measurement of the characteristic after repositioning the flow regulation device in the first direction (Noboa, 0006, 0025 e.g. see performing second position and second flow measurements after positioning the actuator to a first position, namely comparing a measurement to a set-point value to determine an installation error)
determine an installation error detection event associated with at least one of the actuator and the flow regulation device based on the first measurement (Drees, 0008, 0011-12, 0094, 0117, 0120, 0123 e.g. see determining actuator failure based in part using temperature, albeit a second value of temperature at a second position is not utilized ) and the second measurement (Browne, e.g. see extrapolating using first and second measurements for failure prediction, (0045, 0153, 0163, 0192.  As applied below, a second temperature value is acquired after positioning the actuator to a set-point position, where the second temperature value is compared to a first temperature value. These values, when trended together via a comparison, provide an indication of an abnormal temperauture from which an actuator failure is determined)



Accordingly, one of ordinary skill in the art applying the teachings of Drees, Brownie et al., and Noboa would achieve an expected and predictable result of determining an installation error event based on first and second measurements after positioning the actuator to a first direction.  One of ordinary skill in the art using multiple sensor measurements and upon which to extrapolate a fault in light of utilizing a sensor to obtain at least a flow measurement for determining a fault would realize an improved invention via implementing means to predict a failure, as described by Brownie et al., 0025-26.  Dreess, Browne, and Nobia are in the field of HVAC systems and are reasonably pertinent to the problem of identifying actuator faults via position, flow, and temperature analysis. The application of Nobia, namely performing a second measurement after positioning an actuator, to the teachings of Drees, namely acquiring temperature at an actuator position, to the teachings of Browne, namely determining an actuator failure based on trending first and second measurement values, would achieve an improved invention via using at least temperature to determine actuator failure.  Drees, Browne, and Nobia 0115, 0141, 0072, respective, teach the use of obtaining time series data.  One of ordinary skill in the art would be motivated to continuously measure at least temperature, position, and flow at multiple positions to identify actuator faults based on continuous, real time monitoring.   

Accordingly, one of ordinary skill in the art applying the teachings of Drees and Brownie et al.  would achieve an expected and predictable result of determining an installation error event based on first and second measurements.  One of ordinary skill in the art using multiple sensor measurements and upon which to extrapolate a fault in light of utilizing a sensor to obtain at least a flow measurement for determining a fault would realize an improved invention via implementing means to predict a failure, as described by Brownie et al., 0025-26.


As per claim 20, Drees teaches the method of Claim 16, further comprising:
transmitting a notification signal identifying the installation error detection event (0120)
updating a control program to address the installation error detection event  (0120, see also 0008, 0009, 0012)
Claims 9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (PG/PUB 20180238577) in view over Brownie et al. (PG/PUB 20170293293) i
As per claim 9, Drees teaches an actuator for controlling a flow regulation device but does not expressly teach determining a power consumption of a motor and determining an installation error using both a flow regulation device based on position and power consumption.   Brownie teaches determining an installation error using motor power consumption as described below. Drees teaches the actuator comprising: 
a drive device coupled to the flow regulation device; a motor coupled to the drive device and operable to move the drive device (Drees, Figure 7, ABSTRACT)
a processing circuit (Drees, Figure 7) configured to: 
     determine a position of the drive device (Drees, 0091) 
      determine a power consumption of the motor (Brownie, 0034, 0045)
     identify an installation error associated with at least one of the actuator and the flow regulation device based on the position and the power consumption (Drees, 0008, 0011-12, 0117, 0120, 0123)
     automatically transmit a message to a remote device based on identifying the installation error ((Drees, 0008, 0011-12, 0099, 0117, 0120, 0123)
   Therefore, before the effective filing date of the claimed invention one of ordinary skill in the art applying the teachings of Drees and Brownie would achieve an expected and predictable result comprising identify an installation error associated with at least one of the actuator and the flow regulation device based on the position and the power consumption.  One of ordinary skill in the art would be motivated to apply the teachings of Brownie for determining equipment failure, 0006-0007.

As per claim 11, Drees, in combination with Brownie, taches the actuator of Claim 9, wherein the processing circuit is further configured to:
identify the installation error based on the power consumption of the motor being greater than a predetermined threshold, wherein the predetermined threshold is based on the position of the drive device (Brownie, 0034, 0045)
As per claim 12, Brownie teaches the actuator of Claim 11, wherein the installation error corresponds to over-tightening of the actuator relative to the flow regulation device (0119, see blockage, see also 0004)
As per claim 14, Drees teaches the actuator of Claim 9, wherein the processing circuit if further configured to move the flow regulation device to a predetermined position based on identification of the installation error (0012) 
As per claim 15, Drees teaches the actuator of Claim 14, wherein the predetermined position is based on at least one of an installation location of the actuator and a type of the flow regulation device (0012, 0046, 0079-80)

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (PG/PUB 20180238577) in view over Brownie et al. (PG/PUB 20170293293) in view over Noboa (PG/PUB 20200072373) in view over Fischman et al. (PG/PUB 20050144151)

As per claim 8, Drees teaches the actuator of Claim 1 but does not expressly describe wherein the installation error detection event cannot automatically be determined.   Fischman et al. teaches the aforementioned limitation as described below.
    wherein the processing circuit is further configured to: determine that the installation error cannot be corrected automatically (Fischman,, Figure 3)
     identify a tool usable to correct the installation error (Drees, 0008, see identification of a motor for driving a position as part of a resolution, see also Fischman, 0043-47)
     transmit a message to a remote device identifying the tool (Fischman, 0043-45)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Drees to the Fischman et al. would achieve an expected and predictable result of determining a response action for fault remediation is successful or not, and if not, then continue to implement a responsive measure.  Drees teaches transmitting a fault message to a processing circuit from which said processing circuit controls an identified tool/motor for fault resolution, and where Fischman teaches iteratively implementing actions upon determining whether a fault resolution was successful.  One of ordinary skill in the art would be motivated to apply Fischman for isolating root causes of problems, see ABSTRACT

As per claim 19, Drees teaches the method of Claim 16, but does not expressly describe wherein the installation error detection event cannot automatically be determined.   Fishman et al. teaches the aforementioned limitation as described below.
    wherein the processing circuit is further configured to: determine that the installation error detection event cannot be corrected automatically (Fischman,, Figure 3)
     identify a tool usable to correct the installation error detection event (Drees, 0008, see identification of a motor for driving a position as part of a resolution, see also Fischman, 0043-47)
     transmit a message to a remote device identifying the tool (Fischman, 0043-45)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Drees to the Fischman et al. would achieve an expected and predictable result of determining a response action for fault remediation is successful or not, and if not, then continue to implement a responsive measure.  Drees teaches transmitting a fault message to a processing circuit from which said processing circuit controls an identified tool/motor for fault resolution, and where Fischman teaches iteratively implementing actions upon determining whether a fault resolution was successful.  One of ordinary skill in the art would be motivated to apply Fischman for isolating root causes of problems, see ABSTRACT

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable rejected under 35 U.S.C. 103 as being unpatentable over Drees (PG/PUB 20180238577) in view over Brownie et al. (PG/PUB 20170293293) in view over Walters (PG/PUB 20160124049).

As per claim 10, Drees teaches the actuator of Claim 9 but does not teach the power consumption threshold as described below.  Walters teaches the power consumption threshold as described below.
    wherein the processing circuit is further configured to: identify the installation error based on the power consumption of the motor being lower than a predetermined threshold (Walters, claim 15), wherein the predetermined threshold is based on the position of the drive device, and wherein the installation error corresponds to slipping of the drive device relative to the flow regulation device (Brownie, 0044-46, 0062, 0096, 0110, 0119, 0122, 0139 e.g. see slipping as difference between expected and actual positon of the actuator driven via a motor)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Dress, in combination with Brownie, and Walters would achieve an expected and predictable result of determining a motor fault based on determining a motor power consumption corresponding to a position is less than a threshold.  In particular, of ordinary skill in the art determining the power consumption relative to a position, as per Brownie, when compared to a threshold, as per Walters, would determine a motor fault relative to said threshold.  One of ordinary skill in the art would be motivated to apply Walters for determining a motor fault, 0004-0005.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Drees (PG/PUB 20180238577) in view over Brownie et al. (PG/PUB 20170293293) in view over Fischman et al. (PG/PUB 20050144151)

As per claim 13, Drees teaches the actuator of Claim 9, but does not expressly describe wherein the installation error cannot automatically be determined.  Fishman et al. teaches the aforementioned limitation as described below.
    wherein the processing circuit is further configured to: determine that the installation error cannot be corrected automatically (Fischman,, Figure 3)
     identify a tool usable to correct the installation error (Drees, 0008, see identification of a motor for driving a position as part of a resolution, see also Fischman, 0043-47)
     transmit a message to a remote device identifying the tool (Fischman, 0043-45)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Drees to the Fischman et al. would achieve an expected and predictable result of determining a response action for fault remediation is successful or not, and if not, then continue to implement a responsive measure.  Drees teaches transmitting a fault message to a processing circuit from which said processing circuit controls an identified tool/motor for fault resolution, and where Fischman teaches iteratively implementing actions upon determining whether a fault resolution was successful.  One of ordinary skill in the art would be motivated to apply Fischman for isolating root causes of problems, see ABSTRACT


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable  over Drees (PG/PUB 20180238577) in view over Brownie et al. (PG/PUB 20170293293) in view over Noboa (PG/PUB 20200072373) in view over Zuschlag et al. (PG/PUB 2015/0008933)

As per claim 17, Drees teaches the method of Claim 16 but does not teach the backward orientation limitation as described.  Zuschlag teaches the backward orientation limitation as described below.  
     wherein identifying the installation error comprises determining that at least one of the actuator and the flow regulation device is installed in a backward orientation (Zuschlag, 0019-20, 0039)
As per claim 18, Drees teaches the method of Claim 17, wherein modifying the control program comprises modifying a control polarity to address the installation error (0012)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   20210306201, Figure 5- see iteratively applying corrective action
   20120175536 - system for testing a valve actuator
   20150149100 – power consumption per valve position for valve diagnostics, see Figures 3-4, ABSTRACT
    5115396 – actuator validation algorithm 
     7970583 – degraded actuator detection 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117